Exhibit 10.1

WGRAH INDEMNIFICATION AGREEMENT

This WGRAH INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into
as of February 28, 2019, by and between WGR Asset Holding Company LLC, a
Delaware limited liability company (“Indemnitor”), and Western Gas Holdings,
LLC, a Delaware limited liability company (“Indemnitee”).

W I T N E S S E T H:

WHEREAS, Western Gas Partners, LP, a Delaware limited partnership (“Borrower”),
entered into the Credit Agreement (“Credit Agreement”) dated as of December 19,
2018, by and among the Borrower, Barclays Bank PLC, as Administrative Agent, and
the Syndication Agents, Document Agents, and Lenders party thereto;

WHEREAS, a Loan under the Credit Agreement will be made immediately prior to and
in connection with the execution of certain transactions that will be undertaken
in connection with the restructuring of the ownership of Borrower and Western
Gas Equity Partners, LP (the “WES Restructuring Loan”), which transactions will
include the contribution of certain assets owned by subsidiaries of WGRAH to
Borrower (the “Contribution”);

WHEREAS, immediately after the Contribution, Indemnitor will be a limited
partner of Borrower;

WHEREAS, Indemnitor, through a distribution to be made by Borrower, will receive
proceeds of the borrowing made pursuant to the WES Restructuring Loan;

WHEREAS, Indemnitee is the general partner of Borrower;

WHEREAS, Indemnitee may, in such capacity, incur certain liabilities in
connection with the Credit Agreement, including, without limitation, the
obligation to pay the Principal Amount of the WES Restructuring Loan;

WHEREAS, Borrower entered into the Indenture (“Indenture”) dated as of May 18,
2011, by and among Borrower and Wells Fargo Bank, National Association, as
Trustee;

WHEREAS, under the Indenture, Borrower may establish a new series of Debt
Securities (as defined in the Indenture) at any time in accordance with the
provisions of the Indenture;

WHEREAS, the proceeds of Debt Securities under the Indenture may be used to
refinance outstanding loans, including the WES Restructuring Loan, and for other
general corporate purposes; and

WHEREAS, the Indemnitor and Indemnitee wish to enter into an agreement to
provide for the indemnification by Indemnitor of Indemnitee for up to
$1,125,000,000 of future claims that might be made against Indemnitee with
respect to the WES Restructuring Loan or any indebtedness incurred by Borrower
to refinance indebtedness incurred pursuant to the WES Restructuring Loan using
Debt Securities.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

Section 1

Certain Definitions. As used in this Agreement:

 

  1.1

“Lender Claim” means any and all claims, damages, losses, liabilities, costs, or
expenses whatsoever (including without limitation attorneys’ fees and expenses)
in an amount up to $1,125,000,000 that Indemnitee may incur (or which may be
claimed against Indemnitee by any person or entity whatsoever), by reason of, or
arising out of, any Proceeding against Borrower or Indemnitee in connection with
(a) the obligations of the Borrower under the Credit Agreement, but solely to
the extent attributable to the WES Restructuring Loan or any indebtedness
incurred by Borrower to refinance Indebtedness incurred pursuant to the WES
Restructuring Loan and (b) obligations of Borrower for Debt Securities issued to
refinance the obligations enumerated in clause (a) of this definition, in either
case only to the extent not otherwise satisfied by the assets of the Borrower.

 

  1.2

“Lender Claimant” means the Lenders, Administrative Agents, the Syndication
Agents, Documentation Agents, the Trustee, any Holder, or any other Person that
may assert a Lender Claim.

 

  1.3

“Proceeding” means any threatened, pending or completed action, suit, claim,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether made by or brought in the right of a Lender Claimant or otherwise, in
which Indemnitee or Borrower was, is or will be involved as a party or
otherwise.

 

  1.4

Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to such terms in the Credit Agreement or the Indenture.

 

Section 2

Indemnity.

 

  2.1

Indemnification by Indemnitor. Subject to the limitations set forth in
Section 2.2 below, Indemnitor shall indemnify and hold harmless Indemnitee from
and against any Lender Claim.

 

  2.2

Conditions Precedent. Notwithstanding anything contained in Section 2.1 to the
contrary, the Indemnitor shall not have any indemnification obligation under
this Agreement unless Indemnitee has exhausted all of its remedies, if any,
under the limited partnership agreement of Borrower (the “Partnership
Agreement”) and under applicable law to collect from Borrower the amount of any
Lender Claim; provided, however, that Indemnitee need not exhaust any remedies
against Borrower to the extent Indemnitee reasonably determines that the expense
anticipated to be incurred by Indemnitee in pursuing such claim against Borrower
with respect to collection of the amount of the Lender Claim would exceed the
anticipated recovery from Borrower with respect to such claim.

 

2



--------------------------------------------------------------------------------

  2.3

Lender Claims.

 

  (a)

Notice of Lender Claim. If any Lender Claimant notifies Indemnitee with respect
to any Lender Claim, then Indemnitee will promptly give written notice to
Indemnitor; provided, however, that no delay on the part of Indemnitee in
notifying Indemnitor will relieve Indemnitor from any obligation under this
Agreement.

 

  (b)

Assumption of Defense, etc. Indemnitor will be entitled to participate in the
defense of any Lender Claim that is the subject of a notice given by Indemnitee
pursuant to Section 2.3(a). In addition, Indemnitor will have the right to
assume the defense of such Lender Claim with counsel of its choice reasonably
satisfactory to Indemnitee so long as (i) Indemnitor gives written notice to
Indemnitee within fifteen (15) days after Indemnitee has given notice of the
Lender Claim that Indemnitor will indemnify Indemnitee from and against the
entirety of the Lender Claim; (ii) Indemnitor provides Indemnitee with evidence
reasonably acceptable to Indemnitee that Indemnitor will have adequate financial
resources to defend against the Lender Claim and fulfill its indemnification
obligations hereunder; (iii) Indemnitee has not been advised by counsel that an
actual or potential conflict exists between Indemnitee and Indemnitor in
connection with the defense of the Lender Claim; and (iv) settlement of an
adverse judgment with respect to, or Indemnitor’s conduct of the defense of, the
Lender Claim is not, in the good faith judgment of Indemnitee, likely to be
adverse to Indemnitee’s reputation or continuing business interests. Indemnitee
may retain separate co-counsel at its sole cost and expense and participate in
the defense of the Lender Claim.

 

  (c)

Limitations on Indemnitor. Indemnitor will not consent to the entry of any
judgment or enter into any compromise or settlement with respect to the Lender
Claim without the prior written consent of Indemnitee unless such judgment,
compromise or settlement (i) provides for the payment by Indemnitor of money as
sole relief for the Lender Claimant and (ii) involves no finding or admission of
any violation of law.

 

  (d)

Indemnitee’s Control. If Indemnitor does not deliver to Indemnitee the notice
contemplated by Section 2.3(b) within fifteen (15) days after Indemnitee has
given notice of the Lender Claim pursuant to Section 2.3(a), or otherwise at any
time fails to conduct the defense of the Lender Claim actively and diligently,
Indemnitee may defend the Lender Claim in a good faith and reasonable manner,
and may consent to the entry of any judgment or enter into any compromise or
settlement with respect to the Lender Claim in any manner it may deem
appropriate (and Indemnitee need not consult with, or obtain any consent from,
Indemnitor in connection therewith).

 

3



--------------------------------------------------------------------------------

  2.4

Procedure for Notification. Subject to Section 2.3, to obtain indemnification
under this Agreement, Indemnitee shall submit to Indemnitor a written request,
including therein or therewith such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification under this
Agreement. The delay or omission to notify Indemnitor will not relieve
Indemnitor from any liability which it may have to Indemnitee otherwise than
under this Agreement.

 

  2.5

Presumption. It shall be presumed that Indemnitee is entitled to indemnification
under this Agreement if Indemnitee has submitted a request for indemnification
in accordance with Section 2.3(a), and Indemnitor shall, to the fullest extent
not prohibited by law, have the burden of proof to overcome that presumption in
connection with the making by any person, persons or entity of any determination
contrary to that presumption.

 

  2.6

Payment and Set-Off. Indemnitor shall make any indemnification payment required
under this Agreement promptly following request therefor (or, in the event that
Indemnitor elects to participate in or assume the defense of a Lender Claim in
accordance with this Section 2, promptly after any settlement or entry of any
final judgment with respect to such Lender Claim), subject to Indemnitor’s right
to rebut the presumption set forth in Section 2.5. Indemnitee may set off
against any amounts that it must pay to Indemnitor under any agreement or
instrument any amounts that Indemnitor must pay to Indemnitee under this
Agreement.

 

Section 3

Indemnitor Covenants.

 

  3.1

Maintenance of Minimum Net Worth. Indemnitor covenants and agrees with
Indemnitee that it shall maintain at all times a net worth (determined without
regard to Indemnitor’s limited partner interest in Borrower) of no less than the
maximum amount of any Lender Claim for which Indemnitee could seek
indemnification pursuant to Section 2.1 hereof should an event described in
Section 1.1 hereof occur; provided that the amount of such potential Lender
Claim shall be determined without regard to any assets of the Borrower that
could be used to satisfy such potential Lender Claim.

 

  3.2

Books and Records; Audits. Indemnitor shall keep, and will cause each of its
Subsidiaries (if any) to keep, complete and accurate books and records of its
transactions in accordance with good accounting practices on the basis of GAAP.
Indemnitee may, upon thirty (30) days’ written notice to Indemnitor) (but in no
event more than once each fiscal year), request that an audit of Indemnitor’s
books and records be performed by be performed (at Indemnitee’s sole expense),
in order to provide Indemnitee with such assurance as it deems reasonable and
necessary with respect to Indemnitor’s financial condition.

 

Section 4

Waiver of Right to Subrogation. In the event of any payment under this
Agreement, Indemnitor expressly waives any right to subrogation with respect to
any of the rights of recovery of Indemnitee or any Lender Claimant. Indemnitor
also expressly waives any right to indemnification it may have under the
Partnership Agreement with respect to any payment under this Agreement.

 

4



--------------------------------------------------------------------------------

Section 5

Survival. The provisions of this Agreement shall remain in full force and effect
notwithstanding termination of the Credit Agreement, any of the Loan Documents,
or any agreement related thereto or related to the transactions, so long as any
Lender Claim remains outstanding.

 

Section 6

Severability. If any term or provision of this Agreement shall be held to be
illegal, invalid or unenforceable in any respect, then such term or provision
shall be fully severable from this Agreement, this Agreement shall be construed
and enforced as if such illegal, invalid or unenforceable term or provision had
never been a part of this Agreement, and the remaining terms and provisions of
this Agreement shall remain in full force and effect and shall not be affected
by such illegal, invalid or unenforceable term or provision or by its severance
from this Agreement.

 

Section 7

Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto pertaining to the subject matter hereof, and any and all other
written or oral agreements relating to the subject matter hereof existing
between the parties hereto are expressly cancelled. For the avoidance of doubt,
nothing in this Section 7 shall be deemed to invalidate any provision of the
Partnership Agreement.

 

Section 8

Successors and Assigns. Indemnitor agrees that all the rights, benefits and
privileges herein and hereby conferred upon Indemnitee shall vest in, and be
enforceable by, Indemnitee and its successors and assigns, and shall bind
Indemnitor’s successors and assigns.

 

Section 9

Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given if
(a) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, (b) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received:

 

  a.

If to Indemnitee to:

Western Gas Holdings, LLC

Attn: President and Chief Executive Officer

1201 Lake Robbins Drive

The Woodlands, Texas 77380

 

  b.

If to Indemnitor to:

WGR Asset Holding Company LLC

Attn: President

1201 Lake Robbins Drive

The Woodlands, Texas 77380

or to any other address as may have been furnished by Indemnitee or Indemnitor
to the other party.

 

5



--------------------------------------------------------------------------------

Section 10

Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, and all of which, taken together, shall be
deemed to be one and the same Agreement.

 

Section 11

Applicable Law. This Agreement shall be governed and construed in accordance
with the laws of the State of New York without regard to the conflict of laws
principles thereof. The parties hereby irrevocably consent to the personal
jurisdiction of the Federal and State courts located in New York, and waive any
defense based upon improper venue, inconvenient venue or lack of personal
jurisdiction.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

WGR ASSET HOLDING COMPANY LLC By:   /s/ Benjamin M. Fink Name:   Benjamin M.
Fink Title:   Executive Vice President and   Chief Financial Officer

 

WESTERN GAS HOLDINGS, LLC By:   /s/ Philip Peacock Name:   Philip Peacock Title:
  Senior Vice President, General Counsel, and Corporate Secretary

 

[SIGNATURE PAGE TO WGRAH INDEMNIFICATION AGREEMENT]